    Case 16-00283          Doc 25       Filed 12/23/20 Entered 12/23/20 13:51:02                           Desc Main
                                          Document Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


IN RE:                                                CASE NO. 16 B 00283
                                                      CHAPTER 13
ISIDRO O MAGANA
                                                      JUDGE DONALD R CASSLING

          DEBTOR                                      NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, M. O.
MARSHALL files this Notice of Final Cure Payment. The amount required to cure the default in the
claim listed below has been paid in full.

Name of Creditor: US BANK TRUST NA




Final Cure Amount

Court       Claim      Account                                       Claim              Claim              Amount
Claim #     ID         Number                                        Asserted           Allowed            Paid

3           30         XXXXXX9330                                    $37,248.30         $37,248.30         $37,248.30

Total Amount Paid by Trustee                                                                               $37,248.30



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                          X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 16-00283           Doc 25      Filed 12/23/20 Entered 12/23/20 13:51:02                     Desc Main
                                        Document Page 2 of 2


                                                                                           CASE NO. 16-00283-DRC



                                          CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 EAST MONROE, SUITE 3850, CHICAGO, IL 60603 or by the
methods indicated on this 23rd day of December, 2020.


Debtor:                                              Attorney:
ISIDRO O MAGANA                                      JOYNER LAW OFFICE
8217 CARLISLE DR                                     120 S STATE ST #200
HANOVER PARK, IL 60133                               CHICAGO, IL 60603
                                                     via Clerk's ECF noticing procedures

Creditor:                                            Mortgage Creditor:
US BANK TRUST NA                                     PIERCE & ASSOC
% BSI FINANCIAL SER                                  1 N DEARBORN # 1300
314 S FRANKLIN ST 2ND FL                             CHICAGO, IL 60602
PO BOX 517
TITUSVILLE, PA 16354

Creditor:                                            Mortgage Creditor:
US BANK TRUST NATIONAL                               SOTTILE & BARILE
ASSOC                                                394 WARDS CORNER RD #180
% BSI FINANCIAL SER                                  LOVELAND, OH 45140
1425 GREENWAY DR #400
IRVING, TX 75038

ELECTRONIC SERVICE - United States Trustee


Date: December 23, 2020                                            /s/ M. O. MARSHALL
                                                                   M. O. MARSHALL
                                                                   CHAPTER 13 TRUSTEE
                                                                   55 EAST MONROE, SUITE 3850
                                                                   CHICAGO, IL 60603
